Citation Nr: 0740326	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
psychophysiologic gastrointestinal reaction with duodenal 
ulcer and diverticulosis of the sigmoid colon.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to February 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran had been represented by attorney Richard A. 
LaPointe.  In March 2006 correspondence, the Board notified 
the veteran of Mr. LaPointe's retirement and provided him 
with 30 days to notify the Board regarding how he wanted to 
proceed with his representation.  The 30 days have passed and 
the veteran has not responded to the letter, so the Board 
assumes he is now representing himself and it is appropriate 
for the Board to decide his appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, psychiatric symptomatology 
attributed to the veteran's service-connected 
psychophysiologic gastrointestinal disorder has not been 
manifested; nor does the veteran have any current 
gastrointestinal complaints or symptoms.

2.  The veteran's sole service connected disability, 
psychophysiologic gastrointestinal reaction with duodenal 
ulcer and diverticulosis of the sigmoid colon, is rated 30 
percent, and is not shown to be of such nature and severity 
as to preclude him from obtaining or maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for psychophysiologic 
gastrointestinal reaction with duodenal ulcer and 
diverticulosis of the sigmoid colon is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.21, 4.114, 4.126, 4.130, Diagnostic Codes (Codes) 
7319, 9421 (2007).
2.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issues decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  A January 2005 letter from the 
RO, prior to the RO's initial adjudication of these claims in 
June 2005, explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was also advised to submit any pertinent 
evidence in his possession.  He was given ample time to 
respond to this letter or supplement the record.  While he 
was not given notice regarding effective dates of awards, he 
is not prejudiced by absence of such notice, as the decision 
below does not address any effective date questions.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for a VA examination in April 2005.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  The Board is satisfied that evidentiary 
development is complete.  VA's duties to notify and assist 
are met; accordingly, the Board will address the merits of 
the claims.  

II.  Factual Background

Historically, a February 1952 rating decision awarded the 
veteran service connection for psychogenic gastrointestinal 
reaction, rated noncompensable.  By rating decision dated in 
November1964, the veteran was awarded an increased, 30 
percent, rating and the service-connected disability was 
recharacterized as psychophysiologic gastrointestinal 
reaction with duodenal ulcer and diverticulosis of the 
sigmoid colon.

In January 2005, the veteran submitted claims for TDIU and an 
increased rating for his service-connected psychiatric 
disorder.  In his claim for TDIU, he indicated that he had 
last worked as an automobile mechanic in 1980, but had to 
stop working because of a weak nerve and leg disability.

VA and private treatment records dated from 2004 to 2005 are 
silent for complaints of or treatment for psychophysiologic 
gastrointestinal reaction with duodenal ulcer and 
diverticulosis of the sigmoid colon.

An April 2005 VA psychiatric examination report notes that 
the veteran has never seen a psychiatrist and has never been 
psychiatrically hospitalized.  His complaints did not focus 
on any gastrointestinal symptoms.  The veteran reported the 
he gets along well with his wife, children, grandchildren, 
brother and friend.  He spends his day exercising, doing 
chores, playing guitar, playing cards, reading the paper and 
watching television.  Upon examination, the veteran spoke in 
a goal-directed manner.  He denied crying spelling, feelings 
of hopelessness, or suicidal ideation.  There were no soft 
signs of psychosis.  The veteran was oriented times three.  
Memory was grossly intact.  Judgment was adequate.  The 
examiner noted that there was no psychiatric diagnosis.  He 
stated:

This veteran's psychophysiologic GI 
reaction is not very much in evidence in 
this exam, nor is it being actively 
treated in the veteran's medical chart.  
It is my opinion that the veteran is 
employable if one is just concerning 
one's self with his psychophysiologic GI 
reaction.

An April 2005 VA digestive examination report notes the 
veteran's history of duodenal ulcer with scarring, and minor 
diverticular changes.  The veteran reported that he self-
medicated from 1964 to 2000 with Maalox.  Since that time, he 
has had no further difficulties, problems, or symptoms.  He 
denied loose stools, epigastric pain, nausea, vomiting, 
melena, hematemesis, jaundice, or other change in bowel 
pattern.  He also denied any current abdominal pain, 
discomfort, bloating, cramps, or other gastrointestinal 
symptoms.  He stated that he requires no medication for his 
gastrointestinal tract.  Upon examination, the abdomen was 
supple and bowel tones were normal.  No masses, tenderness, 
or other abnormality was noted.  No rectal examination was 
conducted as recent stools for occult blood were negative.  
The examiner noted that there was no recurrence of the 
veteran's duodenal ulcer disease.  The diagnosis was mild 
diverticular changes of the sigmoid colon with no 
complications or difficulties.  The examiner opined that the 
veteran could be employed in any type of employment activity.

By rating decision dated in July 2005, the RO denied service 
connection for polymyositis (claimed as nerve weakness of the 
legs).  The veteran did not appeal this decision.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The veteran's psychophysiologic gastrointestinal reaction 
with duodenal ulcer and diverticulosis of the sigmoid colon 
is currently rated 30 percent.  [Notably, the 30 percent 
rating has been in effect for more than 40 years, and is 
protected.]  When the veteran was awarded the increased 30 
percent rating for this disability in 1964, he was rated 
pursuant to Code 9502, psychological factors affecting 
gastrointestinal condition.  However, this Code became 
defunct prior to the veteran's 2005 claim for increased 
rating.  Thus, by analogy, the relevant Code section for 
analysis is Code 9421, somatization disorder. 

Under 38 C.F.R. § 4.130, Code 9421, a 30 percent rating is 
warranted for  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
To warrant the next higher (50 percent) rating, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (50 percent) 
rating were met.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  The evidence shows that the 
veteran does not currently have psychophysiologic 
gastrointestinal reaction.  Specifically, an April 2005 VA 
psychiatric examiner noted that the veteran had no current 
psychiatric diagnosis.  In sum, psychiatric symptomatology 
attributed to the service-connected psychophysiologic 
gastrointestinal disorder has not been demonstrated.  For 
this reason, an increased rating under Code 9421 is not 
warranted.  

In addition, because the veteran's psychophysiologic 
gastrointestinal disorder involves both a mental and physical 
component, the Board is obliged to consider whether any 
rating codes applicable to the physical component of the 
disability at issue, concerning his gastrointestinal 
symptoms, may allow for a higher rating here.

Digestive disorders are governed under 38 C.F.R. § 4.114.  
Considering the veteran's primary physical symptoms of mild 
diverticular changes of the sigmoid colon, the Board finds 
that Code 7319, irritable colon syndrome, is applicable by 
analogy.  Under Code 7319, a noncompensable rating is 
assigned for mild irritable colon syndrome with disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is assigned for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  A maximum 30 percent 
rating is warranted for severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.  

While Code 7319 appears to be the most appropriate diagnostic 
code in light of the reported symptomatology, it does not 
provide a disability rating higher than 30 percent.  
Therefore, a higher rating is not warranted based on the 
predominant symptomatology.

The Board has considered whether there is any other 
appropriate schedular basis for granting a higher rating but 
has found none.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, then, neither psychiatric nor physical 
symptoms of the veteran's service connected disability 
warrant a rating in excess of the 30 percent currently 
assigned.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
those provisions do not apply.

IV.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's polymyositis any other nonservice- connected 
disabilities on his ability to function.

The veteran has one service-connected disability: 
psychophysiologic gastrointestinal reaction with duodenal 
ulcer and diverticulosis of the sigmoid colon, rated 30 
percent.  38 C.F.R. § 4.25.  Thus, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disability is so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not 
show frequent periods of hospitalizations.  In fact, the 
record does not reflect any inpatient psychiatric treatment 
or hospitalization for gastrointestinal symptoms whatsoever 
during the period of the appeal.  Second, the evidence does 
not support a finding that the veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
psychophysiologic gastrointestinal disorder.  In April 2005 
opinions, two VA examiners stated that the veteran is 
employable.

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
psychophysiologic gastrointestinal disorder.  Accordingly, 
the preponderance of the evidence is against his claim for 
TIDU.








ORDER

A rating in excess of 30 percent for psychophysiologic 
gastrointestinal reaction with duodenal ulcer and 
diverticulosis of the sigmoid colon is denied.

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


